The opinion of the court was delivered by
Horton, C. J.:
The first question presented in this case for determination is: Did the court below err in proceeding to hear the matter before it on motion? The practice of granting relief, in cases of this nature, by summary application upon motion, is fully established. (McDonald v. Falvey, 18 Wis. 599, and cases there cited; Wilson v. Stilwell, 14 Ohio St. 464; McGregor v. Comstock, 28 N. Y. 237.) In many of the courts, however, it is held that where the evidence is conflicting upon material questions of fact arising upon the motion, the party seeking relief should be left to an action, provided it can be obtained in that form, rather than determine the question upon ex parte affidavits. (McDonald v. Falvey, supra; Hill v. Herman, 59 N.Y. 396.) In this case the latter authorities do not apply, as every question of fact was heard upon oral evidence in open court, and the witnesses subjected to cross-examination.
We do not think the court erred in refusing to make the motion more definite and certain, because it alleged that the entry of satisfaction was sought to be set aside on account of the fraud of the said O. C. Chapman, and the precise nature of the fraud was shown by the affidavit of Joseph Sylvester filed along with the motion, and of this affidavit the defendants were notified by a notice specially calling their attention to the same long before the motion was called for hearing.
The most serious question in the case is the ruling of the court in admitting the evidence of Elmer Crane as to the *687declarations made to him by the witness, Sylvester. Sylvester was produced as a witness on the part of Mrs. Blakeman, and testified, among other things, that he was threshing at Frye’s in July, 1881; that Chapman was there; that he talked with him, and it was then arranged between him and Chapman that he (Sylvester) was to go to Marion Center, see Crane, and assist Chapman in carrying out the fraudulent scheme of inducing Crane & Brewerton to accept a conveyance of his (Chapman’s) land in satisfaction of all the judgments rendered against him.
Chapman testified that he was at Frye’s at the time Sylvester was there threshing; that he went to see how a threshing machine, which was a new one, was working; that he also had an idea of trading horses with Sylvester; that that was all the business he had there; that he talked with him about the machine and horses, but nothing further occurred between them; that he did not have any conversation with Sylvester at the time about anything in regard to his land subsequently conveyed to Crane & Brewerton.
After the defense had rested, Elmer Crane was called by Mrs. Blakeman, and testified he remembered of the threshing at Frye’s; that he was at the time at work for Sylvester, and saw Chapman at Frye’s in the afternoon. Mrs. Blakeman’s attorneys then asked him, “What conversation did you and Sylvester have concerning the nature of Chapman’s business with him, [Sylvester,] after Chapman had left?” The wit-, ness answered, “I asked Sylvester what was Clark Chapman here for, and Sylvester answered that he wanted him to come to the Center to see about a piece of land that Mr. Chapman had mortgaged to Crane.” All of this was objected to. The court overruled the objections, to which exceptions were properly taken. Counsel for Mrs. Blakeman insist that the evidence admitted was competent as the declarations of a co-conspirator in reference to the common object of the fraudulent purpose. We think otherwise. The evidence was not the declaration of Sylvester in execution of the common purpose, or explanatory thereof; nor was it a statement which *688unfolded the extent, scope and influence of the fraudulent purpose. Indeed, it was not the words of Sylvester at all; it was the statement of Sylvester as to what Chapman had said to him. Therefore it was hearsay — nothing more.
Whatever .may have been the pretext under which this evidence was offered, or whatever excuse may now be presented in favor of its competency, it is apparent that it was introduced to establish the fraudulent design of Chapman, or to fortify the testimony of Sylvester. If presented to establish the unlawful purpose of the parties, it was erroneously received. (1 Greenl. on Ev., 12th ed., §§110, 111; 2 Wharton on Ev., §1205; Cuyler v. McCarty, 40 N.Y. 268; Wharton’s Crim. Ev., § 698.) If presented to fortify the testimony of the witness Sylvester, it was also inadmissible.
“It is the general and almost universal rule, that evidence of what the witness has said out of court cannot be received to support his testimony. Corroborative statements of this character are very easily manufactured, and if admitted may oftentimes be made the means of great imposition.” (The State v. Petty, 21 Kas. 54.)
This evidence does not come within the exception noted in the last case, and upon no hypothesis that we can conceive of was it competent. Considering the conduct and statements of Sylvester upon the witness stand, and in view of the fact that the alleged unlawful purpose of Chapman was sought to be mainly established by his testimony, its admission was very prejudicial. This evidence may have had much weight with the trial j udge.
Under the circumstances of this case, we do not think it was necessary for Mrs. Blakeman to offer to reconvey the land taken in satisfaction of the judgments, prior to filing her motion.
On account of the reception of incompetent evidence highly prejudicial, the judgment of the district court must be reversed, and the cause remanded.
All the Justices concurring.